Citation Nr: 1534271	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-18 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to an initial compensable rating for bilateral knee strain.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran lives in San Diego, California.  

The Veteran's electronic claims file is located on both the Virtual VA and the VBMS systems.  

The RO issued its statement of the case (SOC) in May 2013.  Along with the above issues, it also discussed the Veteran's entitlement to increased ratings for bilateral Achilles tendonitis with calcaneal spurs and bilateral plantar fasciitis.  On July 5, 2013, the Veteran perfected his appeal by filing VA Form 21-0958 in lieu of a VA Form 9.  While the Veteran wrote all of the issues from the SOC in Box 15 of his VA Form 21-0958,  he wrote on the form that he was thankful for the ratings he receiving for his bilateral plantar fasciitis with calcaneal spurs, Achilles tendonitis, and pain.  The "Appeal Status Election Form" that he submitted contemporaneously with the VA Form 21-0958 confirmed that latter statement, declaring that the SOC only satisfied his appeal as to the issues of left and right plantar fasciitis, calcaneal spurs, Achilles tendonitis, and pain.  Accordingly, the only issue before the Board is the Veteran's entitlement to an initial compensable rating for bilateral knee strain.  


FINDINGS OF FACT

1.  Right knee strain has been characterized by arthritis, pain, extension to 0 degrees, and flexion to 130 degrees.  

2.  Left knee strain has been characterized by arthritis, pain, extension to 0 degrees, and flexion to 130 degrees.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for right knee strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.59, 4.71a, DC 5003-5260 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for left knee strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.59, 4.71a, DC 5003-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The Veteran has provided post-service treatment records.  There is no indication that records remain outstanding.  The Veteran was also afforded a VA examination in March 2011.  This examination is adequate inasmuch as it discussed the severity of the Veteran's knee disability. 


II.  Analysis

During the period on appeal, the Veteran is seeking an initial compensable rating for his bilateral knee strain.  He is currently rated under DC 5260, for limitation of flexion of the leg.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Further, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Physical therapy records dated in August and September 2010 reflect treatment for the knees.  

On VA examination was in March 2011, both knees showed symmetric alignment.  He had prominent Osgood-Schlatter's at the level of the tibial tubercle bilaterally.  He had no pain on palpitation and had pain when kneeling.  His bilateral range of motion was zero to 130 degrees.  Repetitive motion showed no increased pain, no weakness, no fatigability, and no additional limitation of function secondary to repetitive range of motion.  There was no evidence of posterior, anterior, medial, or lateral instability.  McMurray tests were negative.

Additional treatment records from 2011-2013 reflect bilateral knee disability.  A June 2013 report notes that x-rays and magnetic resonance imaging in 2011 revealed degenerative changes in the knees.  When seen the following month, range of motion of the knees was full.  It was reported that the working diagnosis was osteoarthritis.  

The requirements for a compensable rating under DC 5260 or 5261 under this code have not been met.  In addition, the requirements for a rating under DC 5257 have not been met, as there is no evidence of instability.  There is also no evidence of symptomatic cartilage removal, DC 5259, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  DC 5258.  However, there is evidence of arthritis, and the Veteran reports pain when kneeling.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2014).  Resolving all doubt in the Veteran's favor, the Board finds that the degenerative findings in the knees coupled with the painful noncompensable motion loss warrants a 10 percent rating for each knee.  The criteria for a higher rating are not met or nearly approximated, since the Veteran has nearly full range of motion of the knees and insufficient showing of additional abnormality or function loss to warrant more than the minimal compensable evaluation.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as pain with movement, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  There is also no evidence of interference with employment or hospitalization.

The question of the Veteran's entitlement to a total disability evaluation on the basis of individual unemployability has not been raised, inasmuch as there is no evidence or assertion of unemployability by the Veteran.  


ORDER

A rating of 10 percent for left knee strain is allowed, subject to the regulations governing the award of monetary benefits.  

A rating of 10 percent for right knee strain is allowed, subject to the regulations governing the award of monetary benefits.  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


